The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 20-22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,775,135. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent Application No. 16/866,820
U.S. Patent No. 9,775,135
18. (New) A method performed by a first user equipment (UE) configured to operate in a wireless communication system, the method comprising:
7. A method for a first user equipment (UE) to perform device-to-device (D2D) communication, the method comprising:
transmitting, to a base station (BS), a report comprising ( i ) information related to a buffer status and (ii) information related to a device-to-device (D2D) communication destination;
7. reporting, to the eNB, information including an identifier of a specific D2D communication destination which is specified by the first UE as a D2D recipient and an amount of D2D communication data in a buffer of the first UE, based on the uplink grant received after transmitting the scheduling request;
receiving, from the BS, scheduling information regarding uplink resources;
7. receiving, from the eNB, scheduling information indicating an uplink resource for the D2D communication, wherein one or more uplink resources are allocated based on the amount of D2D communication data in the buffer and the D2D communication destination corresponding to the identifier transmitted to the eNB;
wherein based on the scheduling information, received from the BS, being masked by a first radio network temporary identifier (RNTI) regarding D2D communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination, 

7. and wherein the scheduling information is masked by the UE ID for the D2D communication;
and transmitting, by the first UE, a D2D signal including the D2D communication data of the first UE to the D2D communication destination using the allocated uplink resources,
wherein based on the scheduling information, received from the BS, being masked by a second RNTI regarding UE-to-BS communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the BS;

7. receiving an uplink grant in response to the scheduling request;
wherein the first UE has a UE identifier (UE ID) for the D2D communication and a UE ID for UE-to-eNB communication.
wherein the first RNTI and the second RNTI are different from each other.

7. and wherein the scheduling information is masked by the UE ID for the D2D communication
20. (New) The method of claim 18, wherein the report further comprises information related to the first identifier.  

7. reporting, to the eNB, information including an identifier of a specific D2D communication destination
21. (New) The method of claim 18, wherein acknowledgement/negative acknowledgment (ACK/NACK) information regarding the signal is transmitted from a second UE to the BS,
1. A method for a second UE to receive a signal from a first UE, the method comprising: receiving scheduling information for signal transmission from the first UE to the second UE from an eNB; receiving a signal from the first UE on the basis of the scheduling information; and transmitting ACK/NACK information for the signal received from the first UE to the eNB,
wherein the second UE is related to the D2D communication destination, 3 104689676\V-1Application No.: TBADocket No.: 8737.00757.US22
1. wherein the scheduling information includes information on an uplink resource used for the second UE to receive a signal from the first UE,
wherein ACK/NACK information regarding a maximum of N signals received by the second UE is transmitted to the BS on a single uplink subframe,
1. wherein ACK/NACK information for a maximum of N signals received by the second UE is transmitted on a single uplink subframe,
wherein N is a fixed value in both a case in which the ACK/NACK information regarding the signal is transmitted in the single uplink subframe and a case in which the ACK/NACK information regarding the signal is not transmitted in the single uplink subframe.  

1. and wherein N is a fixed value in both cases in which the ACK/NACK information for the signal received from the first UE is transmitted in the single uplink subframe and a case in which the ACK/NACK information for the signal received from the first UE is not transmitted in the single uplink subframe.


Claims 22 and 24-25 are rejected under substantially the same rationale as claims 18-21, respectively


Claims 18, 20-22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,681,680. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent Application No. 16/866,820
U.S. Patent No. 10,681,680
18. (New) A method performed by a first user equipment (UE) configured to operate in a wireless communication system, the method comprising:
1. A method for a first user equipment (UE) in a wireless communication system, the method comprising:
transmitting, to a base station (BS), a report comprising ( i ) information related to a buffer status and (ii) information related to a device-to-device (D2D) communication destination;
1. transmitting, by the first UE to the BS, a report comprising (i) buffer status information and (ii) an identifier regarding a device-to-device (D2D) communication destination;
receiving, from the BS, scheduling information regarding uplink resources;
1. receiving, by the first UE from the BS, scheduling information regarding uplink resources for D2D communication, wherein the uplink resources are related to the report;
wherein based on the scheduling information, received from the BS, being masked by a first radio network temporary identifier (RNTI) regarding D2D communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination, 

1. wherein the scheduling information is masked by a first identifier regarding the D2D communication,
and transmitting, by the first UE to the D2D communication destination, a signal-on the uplink resources,
wherein based on the scheduling information, received from the BS, being masked by a second RNTI regarding UE-to-BS communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the BS;

1. wherein the scheduling information is masked by a first identifier,
wherein the first identifier is different from a second identifier regarding UE-to-BS communication.
2. The method of claim 1, further comprising: transmitting, by the first UE to the BS, a resource allocation request; receiving, by the first UE from the BS, information regarding an uplink grant in response to the resource allocation request;
wherein the information regarding the uplink grant is masked by the second identifier.
wherein the first RNTI and the second RNTI are different from each other.

1. wherein the first identifier is different from a second identifier regarding UE-to-BS communication.
20. (New) The method of claim 18, wherein the report further comprises information related to the first identifier.  

1. transmitting, by the first UE to the BS, a report comprising (i) buffer status information and (ii) an identifier regarding a device-to-device (D2D) communication destination;
21. (New) The method of claim 18, wherein acknowledgement/negative acknowledgment (ACK/NACK) information regarding the signal is transmitted from a second UE to the BS,
1. wherein acknowledgement/negative acknowledgment (ACK/NACK) information regarding the signal is transmitted from a second UE to the BS, 
wherein the second UE is related to the D2D communication destination, 3 104689676\V-1Application No.: TBADocket No.: 8737.00757.US22
1. wherein the second UE is related to the D2D communication destination, 
wherein ACK/NACK information regarding a maximum of N signals received by the second UE is transmitted to the BS on a single uplink subframe,
1. wherein ACK/NACK information regarding a maximum of N signals received by the second UE is transmitted to the BS on a single uplink subframe, 
wherein N is a fixed value in both a case in which the ACK/NACK information regarding the signal is transmitted in the single uplink subframe and a case in which the ACK/NACK information regarding the signal is not transmitted in the single uplink subframe.  

1. and wherein N is a fixed value in both a case in which the ACK/NACK information regarding the signal is transmitted in the single uplink subframe and a case in which the ACK/NACK information regarding the signal is not transmitted in the single uplink subframe.


Claims 22 and 24-25 are rejected under substantially the same rationale as claims 18-21, respectively

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 22 recite “the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination.”  However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood the term “uplink resource” to mean resources for communication between a UE and an access point/base station.  Resources used for communication between the first UE and the D2D communication destination are not uplink resources.  The terminology commonly used in the art for resources for communication between the first UE and the D2D communication destination is “D2D resources” or “sidelink resources.”  Accordingly, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would not have understood the metes and bounds of the claims.
For the purposes of Examination, the term “uplink resource” is interpreted to mean a resource used for communication between the first UE and any communication destination.”  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ribeiro et al. (US 2010/0093364) (Ribeiro '3364) in view of Chen et al. (US 2012/0077510), and further in view of Gao et al. (US 2013/0201954).

Regarding claim 18, Ribeiro '3364 discloses a method performed by a first user equipment (UE) configured to operate in a wireless communication system (Ribeiro '3364, Fig. 1, UE; paragraph [0002], radio communication systems; paragraph [0030], UE), the method comprising: 
transmitting, to a base station (BS), a report comprising (ii) information related to a device-to-device (D2D) communication destination (Ribeiro '3364, Fig. 1B, steps 131, 133; paragraph [0030], lines 3-9, resource scheduling by base station utilizes knowledge of the interference levels between UEs 101a-101n; paragraph [0041], measurement reports transmitted to base station in steps 131 and 133; paragraph [0044], lines 5-11, that the D2D UE identities are known at the eNB; paragraph [0045], UE reports measurements and corresponding UEs from which the measurements were taken to the base station); and
receiving, from the BS, scheduling information regarding uplink resources (Ribeiro '3364, Fig. 1B, steps 137, 139; paragraph [0030], lines 3-9, base station assigns resources for D2D communication to the UEs; paragraph [0042], determining whether D2D communication should share UL or DL resources, scheduling of resources for D2D communications; paragraph [0044], UE reads DL control channel for UL of DL resource grants);
wherein based on the scheduling information, received from the BS (Ribeiro '3364, Fig. 1B, steps 137, 139; paragraph [0030], lines 3-9, base station assigns resources for D2D communication to the UEs; paragraph [0052], lines 5-6, measurements initiated after D2D connection is requested), being masked by a first radio network temporary identifier (RNTI) regarding D2D communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination (Ribeiro '3364, paragraph [0030], lines 3-9, base station assigns resources for D2D communication to the UEs; paragraph [0042], determining whether D2D communication should share UL or DL resources, scheduling of resources for D2D communications; paragraph [0044], lines 18-19, masking with CRNTIs), 
wherein based on the scheduling information, received from the BS (Ribeiro '3364, Fig. 1B, steps 137, 139; paragraph [0030], lines 3-9, base station assigns resources for communication to the UEs; paragraph [0041], resources used for cellular communications; paragraph [0052], lines 5-6, measurements initiated after D2D connection is requested), being masked by a second RNTI regarding UE-to-BS communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the BS (Ribeiro '3364, paragraph [0041], resources used for cellular communications; paragraph [0044], lines 18-19, masking with CRNTIs; paragraph [0077], base station uses information of the interference when scheduling cellular UEs).

Ribeiro '3364 does not explicitly disclose a buffer status report.

Chen discloses transmitting, to a base station (BS), a report comprising (i) information related to a buffer status and (ii) information related to a device-to-device (D2D) communication destination (Chen, paragraph [0037], lines 1-18, Buffer State Report, resource size, the resource request includes an unlicensed channel index at each remote access terminal; paragraph [0046], lines 1-18);
receiving, from the BS, scheduling information regarding uplink resources (Chen, paragraphs [0035] to [0037], D2D resources reserved on the basis of a resource request including the Buffer State Report). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit to the eNB in Ribeiro '3364, information indicating an amount of data in a buffer of the first UE, wherein the first uplink resources are related to the report, for signal transmission from the first UE to the second UE.  The motivation would have been to efficiently allocate resources for the signal transmission.  

Ribeiro '3364 does not explicitly disclose wherein the first RNTI and the second RNTI are different from each other.

Gao discloses receiving, from the BS, scheduling information regarding resources (Gao, paragraph [0112], DL grant to schedule DL traffic; paragraph [0115], DL grant to the target UE when there is DL traffic for the UE; paragraph [0118], scrambling by D2D_RNTI used by the eNB to send configuration signaling for D2D communication);
wherein based on the scheduling information, received from the BS, being masked by a first radio network temporary identifier (RNTI) regarding D2D communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination (Gao, Figs. 5, 6, D2D UL; paragraph [0101], uplink subframes for D2D and cellular communication; paragraph [0112], DL grant to schedule DL traffic; paragraph [0115], DL grant to the target UE when there is DL traffic for the UE; paragraph [0118], scrambling by D2D_RNTI used by the eNB to send configuration signaling for D2D communication), 
wherein based on the scheduling information, received from the BS, being masked by a second RNTI regarding UE-to-BS communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the BS (Gao, Figs. 5, 6, D2D UL; paragraph [0101], uplink subframes for D2D and cellular communication;  paragraph [0112], DL grant to schedule DL traffic; paragraph [0115], DL grant to the target UE when there is DL traffic for the UE; paragraph [0116], the foregoing RNTI may be considered to be the cellular RNTI).
wherein the first RNTI and the second RNTI are different from each other (Gao, paragraph [0115], DL grant to the target UE when there is DL traffic for the UE; paragraph [0116], the foregoing RNTI may be considered to be the cellular RNTI; paragraph [0118], scrambling by D2D_RNTI used by the eNB to send configuration signaling for D2D communication).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the first RNTI and the second RNTI to be different from each other in Ribeiro '3364.  The motivation would have been for the proper communication recipient to receive the communication.  


Regarding claim 20, Ribeiro '3364 in view of Chen, and further in view of Gao discloses the method of claim 18, wherein the report further comprises information related to the first RNTI (Ribeiro '3364, paragraph [0030], lines 3-9, resource scheduling by base station utilizes knowledge of the interference levels between UEs 101a-101n; paragraph [0041], measurement report transmitted to base station; paragraph [0044], lines 5-11, that the D2D UE identities are known at the eNB, lines 18-19, masking with CRNTIs).  

Claims 22 and 24 are rejected under substantially the same rationale as claims 18 and 20, respectively.  Ribeiro '3364 additionally discloses a memory; and at least one processor coupled with the memory in paragraph [0104].

Allowable Subject Matter
Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable, upon the filing of a Terminal Disclaimer, and upon resolution of the rejections under 35 U.S.C. 112, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 21 and 25, the art of record does not teach, and it would not have been obvious in the inventions in the cited art, wherein, based on the scheduling information received from the BS being masked by the first RNTI, acknowledgement/negative acknowledgment (ACK/NACK) information regarding a signal transmitted on the resources is transmitted from a second UE to the BS, wherein the second UE is related to the D2D communication destination,   104689676\V-1Application No.: TBADocket No.: 8737.00757.US22wherein ACK/NACK information regarding a maximum of N signals received by the second UE is transmitted to the BS on a single uplink subframe, wherein N is a fixed value in both a case in which the ACK/NACK information regarding the signal is transmitted in the single uplink subframe and a case in which the ACK/NACK information regarding the signal is not transmitted in the single uplink subframe. 


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the cited reference allegedly fail to disclose “wherein based on the scheduling information, received from the BS, being masked by a first radio network temporary identifier (RNTI) regarding D2D communication, the uplink resources scheduled by the scheduling information are used for communication between the first UE and the D2D communication destination,” because paragraph [0118] of Gao discusses PDSCH resources, which are downlink resources.
However, firstly, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood the term “uplink resource” to mean resources for communication between a UE and an access point/base station.  Resources used for communication between the first UE and the D2D communication destination are not uplink resources.  The terminology commonly used in the art for resources for communication between the first UE and the D2D communication destination is “D2D resources” or “sidelink resources.”  Accordingly, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would not have understood the metes and bounds of the claims.
Applicant asserts that the claim amendment regarding “uplink resources” is supported by paragraph [0232] of Applicant’s original Specification.  However, paragraph [0232] of Applicant’s Specification discloses a resource allocation that is in an uplink grant for communication S1330 in Fig. 13 to the eNB of detailed info related to the D2D communication.  That is not a D2D communication.  Communication S1330 is recited in the prior clause of the claims [transmitting a report to the BS].  As discussed in the claim rejections, paragraphs [0044]-[0045] of Ribeiro disclose a measurement report such as S1330 of Applicant’s Specification, recited in the first clause of the independent claims. 
Applicant further asserts that paragraph [0118] of Gao discloses the availability of a downlink resource for D2D transmission.  However, firstly, Ribeiro ‘3364 discloses the claimed UL resource used for a D2D transmission.  Secondly, Gao also discloses that UL resources may be used for D2D communication, in, for example, Figs. 5, 6, (D2D UL); and in paragraph [0101], (uplink subframes for D2D and cellular communication).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466